FILED
                             NOT FOR PUBLICATION                             AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CAMILLA TELLUSELLE, a.k.a. Camilla               No. 12-70149
Elizabeth Charpentier, a.k.a. C. Alexandra
Telluselle, a.k.a. Camilla Alexandra             Agency No. A200-864-839
Telluselle, a.k.a. Camilla A. Tuleselle,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Camilla Telluselle, a native and citizen of Sweden, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, and

review de novo claims of due process violations. Hamazaspyan v. Holder, 590

F.3d 744, 747 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Telluselle failed to

maintain her F-1 nonimmigrant status where she testified that she was not enrolled

at Hawaii Pacific University or any other educational institution during the spring

2011 semester. See 8 C.F.R. § 214.2(f)(5)(i) (describing requirements for

maintaining foreign student status, including “pursuing a full course of study at an

educational institution”). The agency therefore properly found Telluselle

removable for failing to maintain her nonimmigrant status. See 8 U.S.C.

§ 1227(a)(1)(C)(i).

      Telluselle’s contention that she was denied due process during her removal

proceedings is not supported by the record. See Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000) (due process claims require showing that proceedings were “so

fundamentally unfair that the alien was prevented from reasonably presenting his

case”).

      Telluselle failed to raise in her opening brief, and therefore waived, any

challenges to the BIA’s determination that she is not eligible for relief from


                                           2                                     12-70149
removal and to the BIA’s denial of her motion to remand. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives an issue by

failing to raise it in the opening brief).

       Telluselle’s request that the court first review her civil lawsuit against

Hawaii Pacific University or hold her case in abeyance pending the results of her

appeal of the district court’s grant of summary judgment in favor of Hawaii Pacific

University is denied as moot. See Telluselle v. Hawaii Pac. Univ., No. 12-17191

(9th Cir. June 17, 2013).

       Telluselle’s remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




                                             3                                      12-70149